Citation Nr: 0707961	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  05-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a cardiovascular disorder.

2.  Entitlement to service connection for periodontal 
disease.

3.  Entitlement to service connection for a cardiovascular 
disorder, claimed as secondary to periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2006, the appellant testified at a video 
conference hearing at the RO before the undersigned Veterans 
Law Judge; a copy of the hearing transcript is associated 
with the record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In a September 1986 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
cardiovascular disorder; the veteran was informed of this 
decision the same month, but did not file a notice of 
disagreement (NOD) within one year of notification.

2.  Evidence added to the record since the September 1986 
rating decision is not new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for a cardiovascular disorder.

3.  There is no competent medical evidence of periodontal 
disease.

4.  There is no competent medical evidence of record relating 
the veteran's cardiovascular disorder to any in-service 
injury or disease. 


CONCLUSIONS OF LAW

1.  The September 1986 rating decision, denying service 
connection for a cardiovascular disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  No new and material evidence has been received, since the 
September1986 rating decision, sufficient to reopen the 
veteran's claim for service connection for a cardiovascular 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Claimed periodontal disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).

4.  As service connection for periodontal disease has not 
been established, the claim for service connection for a 
cardiovascular disorder as secondary to periodontal disease 
lacks entitlement under the law.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f), 3.310 (2006); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A November 2003 VA 
notice and duty to assist letter satisfied VA's duty to 
notify under 38 U.S.C.A. § 5301(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish new and material evidence for service connection 
(under the correct standard), of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claims.  
Therefore, VA has fulfilled its specific duties to notify the 
claimant with regard to new and material evidence.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if the claims seeking 
service connection were granted on appeal.  Since the claim 
to reopen and the claims for service connection are being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.

The Board finds that the evidence of record -- service 
medical records, VA and medical treatment records, and lay 
statements -- is adequate for determining whether the 
criteria for new and material evidence and service connection 
claims have been met.  A review of the claims file shows that 
VA made several attempts to obtain private treatment records.  
In March 2004, requests were sent to C. A. Conde, M.D., R. 
Reis, M.D., and B.R. Raju, M.D.and in May 2004 a second 
request was sent to Dr. Conde.  In a May 2004 letter, the VA 
informed the veteran that Dr. Resis's address was invalid and 
VA had not received a response from Dr. Conde regarding his 
treatment.  Further, Dr. Raju's office provided a negative 
response that such records were not available.  The veteran 
did not provide any additional information that would aid the 
VA in obtaining his medical treatment records.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Also, 
the Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Given the 
above, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the issues on appeal and that VA has satisfied, 
to the extent possible, the duty to assist.  It follows that 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Further, the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006) have no effect on the veteran's appeal for 
service connection for a cardiovascular disorder, claimed as 
secondary to periodontal disease, as the law and not the 
underlying facts or development of the facts are dispositive 
in this matter.  Manning v. Principi, 16 Vet. App. 534, 542-
43 (2002).

Analysis

New and Material Evidence

Whether new and material evidence has been presented is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In this regard, the Board observes that, in a September 1986 
rating decision, the RO initially denied direct service 
connection for a cardiovascular disorder, noting that there 
was no medical evidence linking the claimed disorder to 
active service.  The veteran was informed of this decision 
the same month and did not submit a NOD within one year of 
notification.  Therefore, the September 1986 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2006).  In September 2003, the veteran 
asked to reopen his claim for service connection for a 
cardiovascular disorder.  In September 2004 rating decisions, 
the subject of this appeal, the RO determined that new and 
material evidence had been received to reopen the veteran's 
claim.  The RO further determined that service connection was 
not warranted for a cardiovascular disorder.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2006).   

If the evidence is not new and material, the inquiry ends and 
the claim cannot be reopened.  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that final disallowance of the 
claim.  Id.
The evidence secured since the September 1986 rating decision 
includes private treatment records from J. Idicula, M.D.'s 
office, between July 1997 and September 2003, and VA Medical 
Center (VAMC) treatment reports, between September 2003 and 
June 2004, hearing testimony and internet printout.  The 
treatment records as a whole shows that the veteran has a 
diagnosis of cardiovascular disorder and had received 
treatment for the disorder.  These treatment records are new 
in that they are not redundant of other evidence considered 
in the previous rating decision; however, a diagnosis of a 
cardiovascular disorder was already considered in the 
September 1986 rating decision.  The newly submitted evidence 
is not considered material because it does not provide 
evidence of a medical nexus opinion to satisfy the veteran's 
service connection claim.  Therefore, new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for a cardiovascular disorder has not been 
received and the claim to reopen a previously denied claim 
for direct service connection for a cardiovascular disorder 
is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases to a degree 
of 10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  If a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).  In addition, service 
connection may be granted as secondary for any service-
connected disability when the evidence shows the disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Furthermore, the Court has held that secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service- connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran contends that his claimed periodontal disease is 
related to his military service.  Further, he contends that 
his cardiovascular disorder is secondary to the claimed 
periodontal disease, and, thus, is linked to service.

Periodontal Disease

Service medical records show that the veteran underwent tooth 
extractions in service, but the record is devoid of evidence 
for symptoms or diagnoses of periodontal disease.  Further, 
although the veteran reported tooth or gum trouble, 
periodontal disease was not noted in the veteran's separation 
examination report in April 1955.  The veteran was found to 
be clinically normal upon discharge.  

Postservice evidence includes the veteran's testimony at a 
video conference hearing, private treatment records, and VA 
treatment records between September 2003 and June 2004.  

On the occasion of the aforemented hearing, the veteran 
testified that, while in service, he was found to have 
periodontal disease and his teeth were removed.  Further, the 
veteran explained that his cardiovascular disorder was also 
caused by his periodontal disease.  Available medical 
evidence does not contain treatments of the veteran's mouth, 
gums, or teeth.  Besides the veteran's service medical 
records showing that his teeth was extracted in service, the 
records contain no diagnosis of any chronic disorders or 
periodontal disease for the veteran's reported symptoms.  

The Board acknowledges that the appellant submitted a copy of 
an Internet printout on periodontal diseases, which he 
alleges that he has.  The Board does not assign this type of 
evidence much weight.  Medical treatise evidence, however, 
can provide important support when combined with an opinion 
of a medical professional.  Mattern v. West, 12 Vet. App. 
222, 228 (1999).  In this case, the evidence fails to show 
that the veteran has periodontal disease.

Based on the above evidence, the Board finds that in the 
absence of competent medical evidence of a periodontal 
disease the veteran's claim must be denied.  The Court has 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Cardiovascular Disorder Claimed as Secondary to Periodontal 
Disease

As stated above, the underlying facts or development of the 
facts are not dispositive in a purely legal matter.  Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002).

The Board observes that since the veteran's claim for service 
connection of periodontal disease is being denied, the 
veteran's cardiovascular disorder claim may not be granted as 
secondary for a service-connected disability pursuant to the 
provisions of 38 C.F.R. § 3.310(a).  As there is no legal 
basis upon which to award service connection for a 
cardiovascular disorder, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorders.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorders; it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

As new and material evidence has not been received, the claim 
of entitlement to direct service connection for a 
cardiovascular disorder is not reopened.  The appeal is 
denied.

Service connection for periodontal disease is denied.

Service connection for a cardiovascular disorder, claimed as 
secondary to periodontal disease, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


